Citation Nr: 1632861	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  07-30 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

4.  Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to July 1971.  He died in August 2006, and the appellant in this case is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2010, the Board remanded the matter for additional evidentiary development and due process considerations.  

In February 2016, the Board solicited a medical expert opinion from a VA oncologist in connection with the appeal.  See VHA Directive 2010-044, dated September 29, 2010; 38 U.S.C.A. §§ 5103A, 7109 (West 2014); 38 C.F.R. § 20.901 (2015).  That opinion was received in June 2016.  In July 2016, a copy of the medical opinion was provided to the appellant, and she was offered the opportunity to present additional evidence or argument in accordance with 38 C.F.R. § 20.903 (2015).  Later that month, the appellant responded that she had nothing further to submit.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.

2.  The Veteran was diagnosed as having diabetes mellitus in 2006, following a diagnosis of pancreatic cancer.  

3.  The Veteran's diabetes mellitus did not manifest during service or to a compensable degree within one year of his separation, and the disorder was not related to any service-connected disability, to include prostate cancer.

4.  The record contains affirmative establishing that the Veteran's diabetes mellitus was due to pancreatic cancer and is not causally related to his active service or any incident therein, including his presumed exposure to herbicides.

5.  The cause of the Veteran's death in August 2006 was pancreatic cancer, a disability which was not causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability, including prostate cancer.  

6.  A service-connected disability, to include prostate cancer, did not cause or contribute materially or substantially to the Veteran's death; combine with another disorder to cause his death; or aid or lend assistance to his death.

6.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for service-connected disability that was rated totally disabling for a period of 10 years immediately preceding his death.

7.  The appellant's countable income has exceeded the applicable maximum annual pension rate for a surviving spouse with no dependents since the Veteran's death.


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, diabetes mellitus was not incurred in active service, may not be presumed to have been incurred in service, and is not secondary any service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. 3.303, 3.307, 3.309, 3.310 (2015).

2.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312, 3.1600 (2015).

3.  The criteria for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015). 

4.  The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2006 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  In September 2011, the RO provided the appellant with a letter which included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of this letter, the RO has readjudicated the claims, including in an August 2015 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's service treatment records are on file, as is all available and relevant post-service evidence which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2015); 38 C.F.R. § 3.159(c)(2), (3) (2015).  As set forth in more detail below, the Board has also solicited an expert opinion from a VA oncologist in connection with the appeal.  The Board finds that the opinion provided by the oncologist is adequate.  The opinion is based on a review of the pertinent evidence of record and is supported by a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the appellant nor her representative has challenged the adequacy of the opinon obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 



Background

The Veteran's service personnel records show that he served on active duty from June 1948 to July 1971, including service in the Republic of Vietnam during the Vietnam era.  His service treatment records are negative for any complaints or findings of diabetes mellitus, pancreatic cancer, or prostate cancer.  

The post-service record on appeal shows that, in a June 1972 rating decision, the RO granted service connection for a low back disability and assigned an initial 40 percent rating, effective August 1, 1971, which was the day following the date of his separation from active service.  That rating was reduced to 20 percent, effective February 19, 1985, and remained in effect until his death.  

In a June 1995 rating decision, the RO granted service connection for hearing loss and assigned an initial noncompensable rating, effective April 13, 1995.  That rating remained in effect until the Veteran's death.

In 2001, approximately thirty years after service separation, the Veteran was diagnosed as having prostate cancer.  In a February 2002 rating decision, the RO granted service connection for prostate cancer on a presumptive basis and assigned an initial 100 percent rating, effective September 13, 2001.  The Veteran thereafter remained in receipt of VA disability compensation at the 100 percent rate until his death in August 2006.  

In April 2006, the appellant submitted a claim of service connection for diabetes mellitus.

Clinical records obtained in support of his claim show that the Veteran was diagnosed as having pancreatic cancer in June 2006.  Later that month, he was also diagnosed as having diabetes mellitus.  

In August 2006, prior to the adjudication of his claim of service connection for diabetes mellitus, the Veteran died.  His death certificate list the sole cause of his death as pancreatic cancer.  

During the following month, the appellant submitted an application for DIC and pension benefits.  In support of her claim, the appellant submitted a January 2007 letter from a VA physician who indicated that, although the Veteran died "primarily of pancreatic cancer, it is entirely possible" that Agent Orange-related diabetes mellitus contributed to his death.  Additionally, he noted that "[a]lthough pancreatic cancer is not a recognized presumptive condition of Agent Orange, since Agent Orange is recognized to affect the pancreas via diabetes mellitus, it also is possible that Agent Orange may have a causative effect on pancreatic cancer."

The RO thereafter solicited a medical opinion in connection with the appellant's claim.  In January 2007, a VA physician reviewed the record and noted that the appellant had been diagnosed as having prostate cancer in June 2001; pancreatic cancer in June 2006; and diabetes mellitus type 2 in June 2006, following the diagnosis of pancreatic cancer.  She further noted that the appellant had died from pancreatic cancer.  After reviewing the record, the VA physician concluded that the appellant's diabetes mellitus and his pancreatic cancer were unrelated to his service-connected prostate cancer.  Rather, she explained that the appellant's diabetes mellitus had likely been caused by the appellant's pancreatic cancer, as such cancer destroyed pancreatic cells and could cause diabetes mellitus.  She indicated the appellant's diabetes mellitus was not at least as likely as not related to Agent Orange exposure, nor was it at least as likely as not that the cause of the Veteran's death was related to diabetes mellitus or prostate cancer.  

In a March 2007 rating decision, the RO denied service connection for diabetes mellitus for purposes of accrued benefits.  The RO found that, although the Veteran was diagnosed as having diabetes mellitus during his lifetime and that the disorder is legally presumed to be associated with herbicide exposure, the record contained evidence indicating that the Veteran's diabetes mellitus was due to pancreatic cancer rather than Agent Orange exposure.  As such, the RO determined that the legal presumption of service connection was rebutted.  The RO also denied service connection for the cause of the Veteran's death, finding that the Veteran's fatal pancreatic cancer had not been incurred in service, nor was it amongst the presumptive diseases.  Additionally, the RO determined that the record showed that the appellant's pancreatic cancer was unrelated to his service-connected prostate cancer.  

In a March 2007 letter, the RO advised the appellant of its decision.  The RO further explained that death pension was not payable because the appellant's annual income, including Social Security benefits in the amount $9,930 and retirement benefits in the amount of $4,224, exceeded the maximum annual pension rate of $7,094 for a surviving spouse with no dependents, even with consideration of Medicare expenses and the cost of the Veteran's burial.  

The appellant appealed the RO's determination.  In support of her appeal, the appellant submitted a medical expense report listing unreimbursed medical expenses for calendar year 2006, including annual Medicare premiums of $1,062, as well as $268 for eye glasses and $348 for medicine.  She also argued that it was unreasonable to expect anyone to live on $7,000 per year.  

In April 2007, the appellant submitted an Improved Pension Eligibility Verification Report listing annual Social Security income of $11,724 ($977 monthly); annual retirement income of $4,224 ($352 monthly); and other income of $8,952 ($746 monthly), for a total annual income of $24,900.  

Pursuant to the Board's March 2010 remand, the appellant submitted an amended Medical Expense Report on which she indicated that her medical expenses for the period from August to December 2006 consisted of $1,062 in Medicare premiums.  

In September 2010, a VA physician reviewed the record for the purposes of providing an opinion regarding the medical questions at issue in this case.  The VA physician also consulted with specialists regarding the questions at issue.  The VA physician concluded that the cause of the Veteran's death was pancreatic cancer.  He indicated that the appellant's service-connected prostate cancer did not cause or contribute materially to or accelerate the Veteran's death, nor did his other service-connected disabilities, including his service-connected low back and hearing loss disabilities.  The physician explained that such disabilities, including prostate cancer, were not known to cause or aggravate pancreatic cancer.  

In October 2010, a second VA physician reviewed the record on appeal for the purposes of providing a medical opinion.  The physician indicated that, after carefully reviewing the record, it was his opinion that it is less likely than not, i.e. less than a 50 percent probability, that the appellant's pancreatic cancer was either causally or etiologically related to his active service.  He explained that there was no indication in the record that the Veteran's pancreatic cancer had its onset during active service and that the post-service pancreatic cancer was "not in any way related to his military service with or without considering herbicide exposure."  The examiner explained that there was no established scientific link between the development of pancreatic cancer and the exposure to herbicides.  Nor did the record contain evidence supporting a temporal relationship between the onset of the disease and the time served in the military, as the development of the pancreatic cancer occurred over 30 years after his military service.

In July 2015, the RO solicited updated income and expense information from the appellant for the period from August 2006 to December 2015.  She was advised of the annual maximum annual pension rates set by Congress.  Later that month, the appellant returned the blank forms and indicated that her income had not changed in the past 12 months.  

In February 2016, the Board solicited a medical expert opinion from a VA oncologist in connection with the appeal.  In a June 2016 opinion, the oncologist concluded that it was not at least as likely as not that the Veteran's pancreatic cancer was related to his active service, to include his presumed exposure to Agent Orange.  The oncologist explained that there was no established scientific link between the development of pancreatic cancer and exposure to herbicides, such as Agent Orange.  She also noted that the appellant had served on active duty from 1948 to 1971 and had not been diagnosed until 2006.  

The oncologist further concluded that it was not at least as likely as not that the appellant's service-connected prostate cancer caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.  She explained that the appellant had been diagnosed as having prostate cancer in 2001 and that pathology reports indicated that he had low grade prostate cancer which, due to multiple medical problems, had been treated with intermittent hormone therapy only.  He developed a bowel obstruction in July 2006 and a pulmonary embolus in June 2006.  He died in August 2006 from pancreatic cancer.  She explained that low grade prostate cancer would not cause bowel obstruction or a pulmonary embolism and that it would definitely not cause pancreatic cancer.  

Finally, the oncologist opined that it is more likely than not that the Veteran's diabetes mellitus was related to his pancreatic cancer or some other intercurrent injury or disease rather than his presumed exposure to Agent Orange in Vietnam.  She explained that the National Academy of Sciences, Engineering and Medicine, had concluded that there was limited/suggestive evidence of an association between type II diabetes mellitus and exposure to herbicides.  She further noted that diabetes was a very common metabolic disorder occurring around the age of 45 to 50 and strongly associated with family history, genetics, sedentary lifestyle, unhealthy eating habits, and obesity.  Type II diabetes happened because the pancreas did not produce enough insulin or the body's cells ignored insulin.  About eighty percent of pancreatic cancer patients had glucose intolerance or frank diabetes.  She noted that the Veteran had developed diabetes at the age of 76 years, in June 2006, following his diagnosis of pancreatic cancer.  As a result, she indicated that it was her opinion that the Veteran's diabetes mellitus was related to pancreatic cancer, rather than exposure to herbicides like Agent Orange.  


I.  Entitlement to service connection for diabetes mellitus for purposes of accrued benefits.

As a matter of law, veterans' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The provisions of 38 U.S.C.A. § 5121, however, set forth a procedure for a qualified survivor to carry on, to the limited extent provided for therein, a deceased Veteran's claim for VA benefits by submitting an application for accrued benefits within the applicable time period.  Landicho, 7 Vet. App. at 47.  

Although an accrued benefits claim is separate from a veteran's service connection claim filed prior to death, it is derivative of the Veteran's claim; thus, an accrued benefits claimant takes the veteran's claim as it stood on the date of death within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The applicable legal criteria pertaining to accrued benefits provides that periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at the date of death and due and unpaid shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  

Evidence in the file at the date of death means evidence in VA's possession on or before the date of the veteran's death, even is such evidence was not physically located in the VA claim folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2015).

In this case, at the time of his death, the Veteran had a pending claim for service connection for diabetes mellitus.  The appellant's claim for accrued benefits was timely received by VA within one year of the Veteran's death.  Thus, the Board will address the merits of the claim of service connection for diabetes mellitus for purposes of accrued benefits.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including diabetes mellitus and malignant tumors, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus, but do not include pancreatic cancer.  See 38 C.F.R. § 3.309(e) (2015).

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113 provide that, where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2014).

Evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2015).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant seeks service connection for diabetes mellitus due to herbicide exposure.  

Initially, the Board notes that the Veteran's service treatment records are negative for any treatment, complaints, or diagnosis of diabetes mellitus.  Indeed, he was diagnosed many decades after his military service.  Moreover, there has been no assertion that the disorder manifested in service or within one year thereafter, nor has there been any allegation that the disorder is related to the Veteran's military service other than herbicide exposure.

The Veteran's service personnel records do confirm that he served in the Republic of Vietnam during the Vietnam era.  The record in this case contains no affirmative evidence establish that the Veteran was not exposed to an herbicide agent during that service.  He is therefore legally presumed to have been exposed during to an herbicide agent during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

The record on appeal also contains clinical records establishing that the appellant was diagnosed as having diabetes mellitus in 2006, a disease which is deemed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The appellant's diabetes mellitus is therefore legally presumed to be due to exposure to an herbicide agent in Vietnam, absent affirmative evidence to the contrary.

The record in this case, however, does contain evidence indicating that the appellant's diabetes mellitus is due to pancreatic cancer rather than due to his exposure to herbicides.  Accordingly, the Board has considered the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d).

As set forth above, the record contains the January 2007 letter from a VA physician who described the appellant's diabetes mellitus as "Agent Orange-related."   On the other hand, the record contains the January 2007 opinion from a different VA physician who concluded that the Veteran's diabetes mellitus was unrelated to his service-connected prostate cancer or to Agent Orange exposure.  The physician explained that the Veteran's diabetes mellitus had likely been caused by his pancreatic cancer.  Finally, the record contains the June 2016 opinion from the oncologist who concluded that it is more likely than not that the Veteran's diabetes mellitus was related to his pancreatic cancer rather than to his presumed exposure to Agent Orange in Vietnam.  

After carefully weighing the evidence, the Board concludes that the presumption of service connection has been rebutted.  The Board has considered the legal presumption itself.  In addition, although the January 2007 letter from the VA physician describes the Veteran's diabetes as "Agent Orange-related," he provided no further explanation for his statement or characterization.  See e.g. Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  There was simply no rationale provided.  Thus, the January 2007 VA physician's opinion is entitled to limited probative value.

On the other hand, as set forth above, in February 2016, the oncologist concluded, based on a review of the record and medical literature that the Veteran's diabetes mellitus was due to pancreatic cancer.  The Board considers this medical opinion to be highly probative and sufficient to rebut the presumption of service connection for diabetes mellitus.  The opinion was based on the specific facts of the Veteran's case, including a review of his medical records.  Moreover, the oncologist provided a clear rationale for her conclusion, significantly enhancing the probative value of the opinion.  The opinion is also consistent with the January 2007 opinion provided by the other VA physician, who similarly concluded that the Veteran's diabetes mellitus was due to his pancreatic cancer and was unrelated to his service-connected prostate cancer or to his presumed exposure to Agent Orange.  

In view of the foregoing, the Board must conclude that, although the appellant served in the Republic of Vietnam during the Vietnam era and was diagnosed as having diabetes mellitus, the record contains affirmative evidence that rebuts the legal presumption of service incurrence for that condition and clearly establishes that the Veteran's diabetes mellitus was not incurred in service.  38 C.F.R. § 3.307(d) (2015).  Specifically, the Board finds that the most probative evidence of record establishes that the Veteran's diabetes mellitus was due to pancreatic cancer.  There is no indication that his diabetes mellitus had its onset during active service, was manifest to a compensable degree within one year of service separation, or is causally related to or aggravated by any service-connected disability, including prostate cancer.

For the reasons expressed in detail above, the Board finds that a preponderance of the evidence is against the claim of service connection for diabetes mellitus for purposes of accrued benefits.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107.  


II.  Entitlement to service connection for the cause of the Veteran's death

Dependency and indemnity compensation (DIC) is awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.   It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2015).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2015).  

After carefully reviewing the available evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.   

As discussed above, the Veteran's death certificate establishes that he died in August 2006 from pancreatic cancer.  

The Veteran's service treatment records are negative for pertinent complaints or abnormalities, including pancreatic cancer.  The post-service record on appeal shows that the appellant was diagnosed as having pancreatic cancer in 2006, which was more than 35 years after his separation from service.  There is also no evidence of record suggesting that the Veteran had pancreatic cancer in service, within the first post-service year, or for many years thereafter.  In addition, the record does not establish that the appellant's pancreatic cancer was causally related to or aggravated by any service-connected disability, to include prostate cancer.  Finally, although the Veteran is entitled to the legal presumption of herbicide exposure, the enumerated diseases which are deemed to be associated with herbicide exposure do not include pancreatic cancer.  See 38 C.F.R. § 3.309(e) (2015).  

The record does contain the January 2007 letter from the VA physician who indicated that, "[a]lthough pancreatic cancer is not a recognized presumptive condition of Agent Orange, since Agent Orange is recognized to affect the pancreas via diabetes mellitus, it also is possible that Agent Orange may have a causative effect on pancreatic cancer."  After carefully considering this evidence, however, the Board assigns it little probative value.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  The speculative nature of the January 2007 letter significantly reduces its probative value.

On the other hand, the record contains the September 2010 VA medical opinion and the June 2016 oncologist's opinion, both of which concluded that the cause of the Veteran's death was pancreatic cancer and that the condition was not either causally or etiologically related to the appellant's active service, any incident therein, including herbicide exposure, or any service-connected disability.  

In summary, the Board finds that the available record does not show that that a service-connected disability caused, contributed, or hastened the Veteran's death.  Although the Board recognizes the Veteran's many years of honorable service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
III.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318, DIC benefits are payable to the surviving spouse of a deceased veteran, in the same manner as if the death were service connected, if the veteran died not as the result of his own willful misconduct and the veteran was, at the time of his death, either in receipt of or entitled to receive compensation for service-connected disability rated totally disabling if:  (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).

The record on appeal reflects that the appellant was originally awarded VA disability compensation at the 40 percent rate, effective August 1, 1971, which was the day following the date of his separation from active service.  In a February 2002 rating decision, the RO increased the appellant's disability rating to 100 percent, effective September 13, 2001, following the grant of service connection for prostate cancer.  The appellant thereafter remained in receipt of VA disability compensation at the 100 percent rate until his death in August 2006.  

At the time of the Veteran's death in August 2006, he was not rated as totally disabled as result of a service-connected disability for a period of ten years or more, nor for a period of five years from the date of his separation from active duty.  Additionally, the appellant was not a former prisoner of war.  Under these undisputed facts, the legal criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 are not met.  Accordingly, the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law, not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement).
IV.  Entitlement to nonservice-connected death pension benefits

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015). 

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015). 

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272 (2014). 

Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a veteran's just debts, expenses of last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272.

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2015). 

Effective December 1, 2005, the maximum allowable rate for a surviving spouse with no dependents was $7,094.  Effective December 1, 2006, the maximum allowable rate for a surviving spouse with no dependents was increased to $7,498.  The maximum allowable rate for a surviving spouse with no dependents was thereafter increased on multiple occasions and is currently $8,630.  

Whenever there is a change in the maximum annual pension rate, the monthly rate of pension payable shall be computed by reducing the new applicable maximum annual pension rate by countable income on the effective date of the change in the applicable maximum annual pension rate, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(1). 

Whenever there is a change in a beneficiary's amount of countable income, the monthly rate of pension payable shall be computed by reducing the beneficiary's applicable maximum annual pension rate by the beneficiary's new amount of countable income on the effective date of the change in the amount of income, and dividing the remainder by 12.  38 C.F.R. § 3.273(b)(2).  

After reviewing the record in this case, the Board finds that the criteria for entitlement to nonservice-connected death pension benefits have not been met.  In this case, based on the information available, the appellant's countable income has well exceeded the maximum annual pension rate for a surviving spouse with no dependents since the Veteran's death.  

As set forth above, during the pendency of this appeal, the applicable maximum annual pension rate has ranged from $7,094 to $8,630.  The appellant has been in receipt of income from the Social Security Administration during that entire period, as well as retirement income, which totalled, at a minimum, $14,154 annually.  Social Security benefits and other unspecified retirement income are not specifically excluded under 38 C.F.R. § 3.272 and therefore must be included as countable income.  Because that income is well in excess of the maximum annual pension rate, even with allowable exclusions for unreimbursed medical expenses in excess of five percent of the maximum annual pension rate and the Veteran's final expenses, pension is not payable.  

Thus, while the Board empathizes with the financial difficulties described by the appellant, given the available record regarding her countable income and exclusions, there is no basis upon which to award nonservice-connected death pension benefits.  In summary, the appellant's income exceeds the statutory limits and she is not legally entitled to death pension benefits. 

The Board has also carefully considered the appellant's contentions to the effect that the maximum annual pension rate is too low to provide an adequate living.  As noted, however, the maximum annual rates for death pension are clearly specified in the law as passed by Congress.  Moreover, as set forth above, the law requires that the maximum annual pension rate be reduced by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2015).  The Board is bound by the law and without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992). 


ORDER

Entitlement to service connection for diabetes mellitus for purposes of accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  

Entitlement to nonservice-connected death pension benefits is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


